Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  March 5, 2012                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  144059                                                                                                  Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
                                                                                                              Mary Beth Kelly
  ESTATE OF NANCY VAN ANTWERP,                                                                                Brian K. Zahra,
  by GEORGE VAN ANTWERP, Personal                                                                                        Justices
  Representative,
                   Plaintiff-Appellant,
  v                                                                    SC: 144059
                                                                       COA: 296920
                                                                       Wayne CC: 09-012338-NO
  GROSSE POINTE VILLAGE GRILL, INC.,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 18, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 5, 2012                       _________________________________________
           p0227                                                                  Clerk